       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 1 of 19


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     SOPHY MANES (State Bar No. 287583)
 3   smanes@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   Attorneys for Defendant/Counterclaimant
     THE WINE GROUP LLC
 7

 8                               UNITED STATES DISTRICT COURT

 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11

12   JAM CELLARS, INC.,                                Civil Action No. Case No. 4:19-cv-01878-HSG

13                  Plaintiff,                         DEFENDANT/COUNTERCLAIMANT
                                                       THE WINE GROUP LLC’S ANSWER TO
14          v.                                         COMPLAINT AND COUNTERCLAIMS

15   THE WINE GROUP LLC,
                                                       Complaint Filed:     April 8, 2019
16                  Defendant.

17   AND RELATED COUNTERCLAIM                          JURY TRIAL DEMANDED
18
            Defendant The Wine Group LLC (“The Wine Group”), responds to Plaintiff JaM Cellars,
19
     Inc.’s (“JaM”) Complaint as follows:
20
                                        RESPONSE TO ALLEGATIONS
21
            1.      The Wine Group admits that JaM purports to bring its claims under the statutes
22
     referenced in paragraph 1. Except as expressly admitted, The Wine Group denies the allegations in
23
     paragraph 1.
24
            2.      The Wine Group is without knowledge and information sufficient to answer and on
25
     that basis denies each and every allegation in paragraph 2.
26
            3.      The Wine Group admits the allegations in paragraph 3, except that one of its
27
     corporate offices is located at 4596 Tesla Road, Livermore, California 94550. The Wine Group
28

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                            -1-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 2 of 19


 1   also has a corporate office located at 4596 S. Tracy Blvd., Tracy, California 95377.

 2          4.      The Wine Group admits the allegations in paragraph 4.

 3          5.      The Wine Group admits the allegations in paragraph 5.

 4          6.      The Wine Group admits the allegations in paragraph 6.

 5          7.      The Wine Group admits the allegations in paragraph 7.

 6          8.      The Wine Group admits that, on July 19, 2011, the United States Patent and

 7   Trademark Office (“USPTO”) issued JaM U.S. Trademark Registration No. 3,999,253 for

 8   BUTTER for wine in International Class 33. The Wine Group is without knowledge and

 9   information sufficient to answer the remaining allegations, including any implications regarding

10   the validity of the BUTTER registration or the veracity of the application, and on that basis denies

11   each and every allegation in paragraph 8.

12          9.      The Wine Group denies each and every allegation in paragraph 9.

13          10.     The Wine Group is without knowledge and information sufficient to answer and on

14   that basis denies each and every allegation in paragraph 10.

15          11.     The Wine Group is without knowledge and information sufficient to answer and on

16   that basis denies each and every allegation in paragraph 11.

17          12.     The Wine Group is without knowledge and information sufficient to answer and on

18   that basis denies each and every allegation in paragraph 12.

19          13.     The Wine Group is without knowledge and information sufficient to answer and on

20   that basis denies each and every allegation in paragraph 13.

21          14.     The Wine Group is without knowledge and information sufficient to answer and on

22   that basis denies each and every allegation in paragraph 14.

23          15.     The Wine Group is without knowledge and information sufficient to answer and on

24   that basis denies each and every allegation in paragraph 15.

25          16.     The Wine Group is without knowledge and information sufficient to answer and on

26   that basis denies each and every allegation in paragraph 16.

27          17.     The Wine Group denies each and every allegation in paragraph 17.

28          18.     The Wine Group denies each and every allegation in paragraph 18.

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                              -2-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 3 of 19


 1          19.     The Wine Group admits that JaM filed a federal trademark infringement lawsuit

 2   against The Wine Group in 2017 arising out of The Wine Group’s use of the BUTTERKISSED

 3   mark in connection with its CUPCAKE brand for Chardonnay wine. The Wine Group admits that

 4   the parties resolved the lawsuit, and that The Wine Group is currently using its BUTTERKISSED

 5   mark as a sub-brand to its CUPCAKE brand. Except as expressly admitted, The Wine Group

 6   denies the allegations in paragraph 19.

 7          20.     The April 1, 2019 article in Shanken News Daily speaks for itself. Except as

 8   expressly admitted, The Wine Group denies the allegations in paragraph 20.

 9          21.     The Wine Group admits that the image in paragraph 21 primarily (except for the

10   “new” banner) depicts the front panel of a 5L package for a Chardonnay wine that The Wine

11   Group offers under its well-known FRANZIA brand in the “Bold Blends” tier. Except as expressly

12   admitted, The Wine Group denies the allegations in paragraph 21.

13          22.     The Wine Group’s FRANZIA packaging as depicted in paragraph 21 speaks for

14   itself. Except as expressly admitted, The Wine Group denies the allegations in paragraph 22.

15          23.     The Wine Group admits that it offers multiple wine blends under its FRANZIA

16   brand. The Wine Group admits that the images in paragraph 23 primarily (except for the “new”

17   banner) depict the front panels of different packages of wines that The Wine Group offers under

18   its FRANZIA brand. The packaging as depicted in paragraph 23 speaks for itself. Except as

19   expressly admitted, The Wine Group denies the allegations in paragraph 23.

20          24.     The Wine Group admits that it offers different types of white wine under its

21   FRANZIA brand. The Wine Group admits that the images in paragraph 24 primarily (except for

22   the “new” banner) depict the front panels of packages of different wines that The Wine Group

23   offers under the FRANZIA brand. The packaging as depicted in paragraph 24 speaks for itself.

24   Except as expressly admitted, The Wine Group denies the allegations in paragraph 24.

25          25.     The Wine Group admits that it offers the FRANZIA Chardonnay wine in

26   packaging depicted in paragraph 25 primarily (except for the “new” banner). The rest of the

27   packaging as depicted in paragraph 25 speaks for itself. Except as expressly admitted, The Wine

28   Group denies the allegations in paragraph 25.

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                            -3-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 4 of 19


 1          26.      The Wine Group admits that the image in paragraph 26 is a partial screenshot of

 2   one page of The Wine Group’s website for its FRANZIA wines. Except as expressly admitted,

 3   The Wine Group denies the allegations in paragraph 26.

 4          27.      The Wine Group denies each and every allegation in paragraph 27.

 5          28.      The Wine Group admits that it has used the phrase “rich & buttery” to describe

 6   characteristics of its wine. Except as expressly admitted, The Wine Group denies the allegations in

 7   paragraph 28.

 8          29.      The Wine Group admits that its use of the phrase “rich & buttery” in connection

 9   with wine under its FRANZIA mark was subsequent to the date of JaM’s registration for the

10   BUTTER mark. The Wine Group is without knowledge and information sufficient to answer the

11   remaining allegations, including any implications regarding the validity of the BUTTER

12   registration or the veracity of the application, and on that basis denies each and every allegation in

13   paragraph 29.

14          30.      The Wine Group denies each and every allegation in paragraph 30.

15          31.      The Wine Group denies each and every allegation in paragraph 31.

16          32.      The Wine Group denies each and every allegation in paragraph 32.

17          33.      The Wine Group denies each and every allegation in paragraph 33.

18          34.      The Wine Group denies each and every allegation in paragraph 34

19          35.      The Wine Group denies each and every allegation in paragraph 35.

20          36.      The Wine Group denies each and every allegation in paragraph 36.

21          37.      The Wine Group denies each and every allegation in paragraph 37.

22          38.      The Wine Group denies each and every allegation in paragraph 38.

23          39.      The Wine Group denies each and every allegation in paragraph 39.

24          40.      The Wine Group denies each and every allegation in paragraph 40.

25          41.      The Wine Group denies each and every allegation in paragraph 41.

26          42.      The Wine Group denies each and every allegation in paragraph 42.

27          43.      The Wine Group denies each and every allegation in paragraph 43.

28          44.      The Wine Group denies each and every allegation in paragraph 44.

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                -4-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 5 of 19


 1             45.    The Wine Group denies each and every allegation in paragraph 45.

 2             The Wine Group denies each and every allegation of the Complaint not specifically

 3   admitted or otherwise specifically responded to here. The Wine Group denies that it has violated

 4   or infringed any rights of JaM, has violated any laws or statutes, or has engaged in any acts that

 5   have damaged JaM. The Wine Group denies that JaM is entitled to any of the requested relief in

 6   the “Prayer for Relief,” or any relief at all.

 7                                       AFFIRMATIVE DEFENSES

 8             The Wine Group’s investigation of defenses available to it is ongoing. The Wine Group

 9   thus reserves the right to amend its Answer to Complaint as its investigation continues. In further

10   response to the Complaint and as defenses, but without assuming a burden that it would not

11   otherwise have, The Wine Group alleges as follows:

12                                    FIRST AFFIRMATIVE DEFENSE

13                                         (Failure to State a Claim)

14             1.     Some or all of JaM’s asserted claims fail to state a claim upon which relief can be

15   granted.

16                                  SECOND AFFIRMATIVE DEFENSE

17                                                (Res Judicata)

18             2.     The Wine Group’s use of the phrase “rich & buttery” is not likely to cause

19   confusion with JaM’s alleged trademark and includes a use of the generic term “buttery” to

20   describe a characteristic of the wine. In JaM’s prior lawsuit against The Wine Group that was

21   dismissed with prejudice less than a year ago, JaM based its claims on a label for CUPCAKE

22   VINEYARDS BUTTERKISSED Chardonnay that was approved by the Alcohol and Tobacco Tax

23   and Trade Bureau and included a descriptor of the wine as “buttery.” JaM was required to join any

24   claim regarding the use of “buttery” in that lawsuit. Accordingly, whether or not JaM’s complaint

25   directly attacked the use of “buttery” on the BUTTERKISSED label, it is res judicata that The

26   Wine Group’s use of “buttery” as a descriptor of Chardonnay does not infringe JaM’s trademark

27   rights.

28

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                 -5-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 6 of 19


 1                                 THIRD AFFIRMATIVE DEFENSE

 2                                          (Trademark Misuse)

 3          3.      JaM has used its rights in U.S. Trademark Registration No. 3,999,253 in an attempt

 4   to improperly corner an increased market share and gain an unfair competitive advantage in the

 5   category of buttery wines. The terms “butter” and other butter-formative terms are used

 6   ubiquitously in the industry in relation to wines, particularly Chardonnay, and no one producer can

 7   fairly appropriate the terms. The Wine Group is informed and believes that JaM has used litigation

 8   to bully competitors who use the term “butter” or formatives of the term, exchanging the leverage

 9   of litigation for an “assignment” of rights to trademarks and trademark registrations of which JaM

10   makes no use and that are “licensed” back to its true owners for their use. JaM’s campaign of

11   naked licenses with former defendants effectively manipulates the trademark register so that it

12   does not reflect the crowded field of “butter-formative” marks that actually exists in the market

13   and reflects JaM’s intention to extend its BUTTER trademark beyond its intended and lawful

14   bounds. The Wine Group is informed and believes that JaM’s “licensees” are permitted by JaM

15   routinely to use “butter” and “buttery” as descriptors of the wines sold under the “licensed” name.

16   For example, the following uses are made to promote the wines sold by JaM’s “licensees:”

17
            a.      BUTTER BOMB wine is described on its website as having notes of “butter.”
18          b.      The producer of BUTTER BOX regularly posts on social media posts that the wine
19                  is “buttery,” and often includes the hashtag #buttery. On its website, it also describes
                    the wine as being buttery.
20          c.      BUTTERCREAM wine is described as having a “silken butter” taste.
            d.      BUTTERCUP wine is described as offering a “buttery toastiness” for “a taste that’s
21                  like buttah.”
22   Some of these uses include prominent use of “Buttery.” For example, the following and
23   “#Buttery” are used in a post using “Buttery” to promote BUTTER BOX Chardonnay wine,
24   among other varietals:
25

26

27

28

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                               -6-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 7 of 19


 1

 2

 3

 4

 5

 6

 7

 8          4.      The Wine Group is informed and believes that these uses and agreements are part

 9   of JaM’s plan to reserve for itself and its “licensees” the rights to use butter-formative trademarks

10   and descriptive uses of the generic term butter for wine that competitors need to use, particularly

11   producers of buttery Chardonnays. Jam greets any producer who uses descriptors or marks that

12   contain “butter” or “buttery” with burdensome litigation unless such uses are forsaken or

13   downplayed to the point where they lose their competitive force. Due to its collusive agreements

14   with other producers who use “butter” or “buttery,” JaM bases its lawsuits on a public record that

15   does not reflect the true weakness of JaM’s mark. JaM’s attempt to extend the BUTTER mark to

16   prevent The Wine Group’s descriptive use of the phrase “rich & buttery” demonstrates this misuse

17   and JaM’s improper attempt to minimize the competitive impact of descriptive terms that signal to

18   consumers that a wine falls into the category of buttery wines.

19          5.      To curb JaM’s trademark misuse, the Court should (i) refuse to enforce JaM’s

20   trademark until its misuse stops (including by reassigning the trademark rights and registrations

21   that are the subject of its naked licenses) and (ii) issue an order of rectification that JaM’s

22   BUTTER trademark registration for wine be limited to the highly stylized form in which it appears

23   in JaM’s specimen of use, such that it cannot be used as a competitive weapon against generic and

24   descriptive uses of butter-formative terms by others in the industry.

25                                 FOURTH AFFIRMATIVE DEFENSE

26                                          (No Punitive Damages)

27          6.      The Wine Group alleges that no punitive or exemplary damages should be awarded

28   arising out of the claims made in the Complaint under the law of the United States and California

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                     -7-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 8 of 19


 1   because: (i) an award of punitive or exemplary damages would be unconstitutional under the

 2   United States and California Constitutions; specifically, the First Amendment of the United States

 3   Constitution and Article I, Section 2 of the California Constitution; (ii) any recovery of punitive or

 4   exemplary damages arising out of the claims made in the Complaint would constitute the

 5   imposition of a criminal fine or penalty without the substantive or procedural safeguards

 6   guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution and by

 7   Article I, Section 7 of the California Constitution; (iii) the imposition of any punitive or exemplary

 8   damages in this lawsuit would constitute an excessive fine or penalty under Article I, Section 17 of

 9   the California Constitution; (iv) any such award is precluded or limited pursuant to Section 3294

10   of the California Civil Code of the United States Constitution and the due process clause; and

11   (v) punitive damages would violate the United States and California Constitutions and common

12   law because such an award is based from procedures that are vague, open-ended, unbound in

13   discretion, arbitrary, and without sufficient constraints or protection against arbitrary and

14   excessive awards.

15                                  FIFTH AFFIRMATIVE DEFENSE

16                                              (No Causation)

17          7.      JaM’s claims against The Wine Group are barred because JaM’s damages, if any,

18   were not caused by The Wine Group and any profits attributable to The Wine Group’s allegedly

19   infringing products are not attributable to the alleged infringement.

20                                  SIXTH AFFIRMATIVE DEFENSE

21                                               (No Damage)

22          8.      Without admitting that the Complaint states a claim, there has been no damage in

23   any amount, manner, or at all by reason of any act alleged against The Wine Group in the

24   Complaint, and the relief prayed for in the Complaint therefore cannot be granted.

25                                SEVENTH AFFIRMATIVE DEFENSE

26                                       (Lack of Irreparable Harm)

27          9.      JaM’s claims for injunctive relief are barred because JaM cannot show that it will

28   suffer any irreparable harm from The Wine Group’s actions.

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                   -8-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 9 of 19


 1                                  EIGHTH AFFIRMATIVE DEFENSE

 2                                      (Adequacy of Remedy at Law)

 3           10.     The alleged injury or damages suffered by JaM, if any, would be adequately

 4   compensated by damages. Accordingly, JaM has a complete and adequate remedy at law and is

 5   not entitled to seek equitable relief.

 6                                   NINTH AFFIRMATIVE DEFENSE

 7                                            (Duplicative Claims)

 8           11.     Without admitting that the Complaint states a claim, any remedies are limited to the

 9   extent that there is sought an overlapping or duplicative recovery pursuant to the various claims

10   for an alleged single wrong.

11                                   TENTH AFFIRMATIVE DEFENSE

12                                      (Estoppel and Unclean Hands)

13           12.     By reason of JaM’s unclean hands, JaM is estopped from relying on any

14   presumptions arising from the tenure of its mark on the trademark register or asserting that

15   meaningful secondary associations have attached to its mark.

16                                ELEVENTH AFFIRMATIVE DEFENSE

17                                                 (Fair Use)

18           13.     JaM’s claims are barred, in whole or in part, by the doctrine of fair use. As is

19   typical in the wine industry, The Wine Group is using the terms “rich” and “buttery” in their

20   descriptive and generic sense to describe characteristics of its wine, and not to indicate the source

21   of its goods. JaM may not inhibit competitive use of descriptive terms like “butter” and “buttery.”

22   These terms have their primary uses in the wine industry as other than a trademark, and JaM’s

23   trademark rights in such descriptive terms may not reach such uses.

24                                TWELFTH AFFIRMATIVE DEFENSE

25                                            (Not a Famous Mark)

26           14.     JaM’s alleged trademark is not entitled to dilution protection because it is not

27   sufficiently distinctive, strong, famous, and/or widely recognized.

28

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                -9-
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 10 of 19


 1                             THIRTEENTH AFFIRMATIVE DEFENSE

 2                                         (Equitable Limitations)

 3          15.     Equity should limit or negate any damage award or disgorgement of profits because

 4   any infringement was not willful and has caused no prejudice to JaM.

 5                             FOURTEENTH AFFIRMATIVE DEFENSE

 6                                              (Reservation)

 7          16.     The Wine Group has insufficient knowledge and/or information on which to form a

 8   belief as to whether it may have additional, as yet unstated, affirmative defenses available in this

 9   action. The Wine Group reserves the right to assert additional affirmative defenses in the event

10   discovery indicates that they may be appropriate.

11                                          COUNTERCLAIMS

12          Defendant and Counterclaimant The Wine Group LLC (“The Wine Group”) counterclaims

13   against Plaintiff and Counterdefendant JaM Cellars, Inc. (“JaM”) as follows:

14          1.      This is an action under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., for

15   a declaratory judgment concerning The Wine Group’s non-infringing and fair use of the terms

16   “butter” and “buttery.”

17          2.      JaM is the record owner of federally registered trademark issued by the USPTO,

18   namely, U.S. Registration No. 3,999,253 for the word mark BUTTER for wine (“the BUTTER

19   mark”). A copy of the registration certificate is attached as Exhibit A.

20          3.      JaM has previously asserted rights in its BUTTER mark against The Wine Group

21   and third parties as detailed in The Wine Group’s affirmative defense of trademark misuse.

22          4.      The Wine Group uses and wishes to continue to use the term “butter” and

23   variations of the term to describe its wines. Accordingly, The Wine Group seeks a declaration

24   establishing that the uses it is making of the terms “butter” and “buttery” are non-infringing and

25   fair uses of the terms.

26          5.      The Wine Group also uses and wishes to continue to use the term “butter” or

27   variations of the term as trademarks for its wines. Accordingly, The Wine Group seeks an order as

28   described in its affirmative defense for trademark misuse that will rectify the register by requiring

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                               - 10 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 11 of 19


 1   that JaM stop misusing its trademark, limit its rights to the stylized version of its mark, and require

 2   JaM to relinquish any marks that it acquired as part of its misuse or that are maintained through

 3   naked licenses rather than genuine commercial use.

 4                                                 PARTIES

 5           6.       The Wine Group is a Delaware limited liability company with a corporate office

 6   located at 4596 S. Tracy Blvd., Tracy, California 95377.

 7           7.       Upon information and belief, JaM is a California corporation with its principal

 8   office located at 1460 First Street, Napa, California 94559.

 9                                     JURISDICTION AND VENUE

10           8.       The Court has subject jurisdiction over The Wine Group’s counterclaim under

11   28 U.S.C. §§ 1131, 1338. The claim alleged in this Counterclaim arise under the Declaratory

12   Judgment Act, 28 U.S.C. § 2201, and the Lanham Act, 15 U.S.C. §§ 1114, 1125 et seq.

13           9.       This Court has personal jurisdiction over JaM because it has distributed, offered for

14   sale, or sold products within the State of California and within this judicial district, and expected

15   or should reasonably have expected its acts to have consequence in the State of California and

16   within this judicial district.

17           10.      Venue is proper under 28 U.S.C. § 1391(b) because JaM is doing business in this

18   judicial district and therefore may be found in this district, and/or as a substantial part of the

19   events giving rise to the claims alleged herein occurred in this judicial district.

20                      GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

21                 The Terms Butter and Buttery Are Used Ubiquitously to Describe Wine

22           11.      The terms “butter” and “buttery” are used as common descriptors for wine to

23   connote flavor, smell, texture in wine, particularly Chardonnay. A wine with buttery

24   characteristics is usually rich and flat, carrying aromas or flavors reminiscent of melted butter. The

25   texture of a buttery wine is often cream-like with a soft, smooth finish.

26           12.      Buttery Chardonnays are a category of wine sought out by consumers.

27           13.      Accordingly, in addition to those described in the trademark misuse affirmative

28   defense, many wine producers use the terms “butter” and “buttery” to describe characteristics of

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                 - 11 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 12 of 19


 1   their wine. See Exhibit B.

 2          14.     Bota Box, for instance, intends to offer a “Buttery Chardonnay,” as shown below.

 3   In addition to the bold identifier of the wine as “Buttery Chardonnay,” the label describes it as

 4   “Buttery – Rich – Creamy.” According to the Bota Box’s website, the Chardonnay is “rich [and]

 5   buttery” with “[l]ayers of toasted oak, butterscotch and honey combined with a creamy texture....”

 6   An image of the label is shown below:

 7

 8

 9

10

11          15.     Chateau St. Jean describes its Chardonnay as “[f]ull bodied and buttery” with

12   “creamy sweetness…to deliver a toasted vanilla finish.”

13          16.     Melt’s Chardonnay is described as “luxurious and buttery smooth” with a “melt in

14   your mouth” flavor.

15          17.     Cloud Break promotes its Chardonnay as having “flavors of toasted oak, vanilla,

16   [and] butter….”

17          18.     Rock View Chardonnay offers a “buttery Chard” with tropical flavors, along with

18   citrus and melon notes, “leading into a well-balanced, buttery finish.”

19          19.     Old Cannery Row touts that its Chardonnay offers a “butter, oak and creamy mouth

20   feel,” balanced with tropical fruit flavor.

21          20.     River Road describes its Chardonnay as having a “buttery finish.”

22          21.     A search of the Alcohol and Tobacco Tax and Trade Bureau’s Certificates of Label

23   Approval (“COLAs”) further confirms that producers widely use the term “buttery” to describe

24   wine, particularly Chardonnay.

25          22.     For example, the COLA for Backstage’s 2016 Chardonnay indicates that the wine

26   is described as “rich [and] buttery.”

27          23.     The COLA for Riverwood Winery’s Oaked Chardonnay indicates that the wine is

28   described as having a “buttery texture” with “aromas of vanilla and oak.”

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                              - 12 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 13 of 19


 1          24.     The COLA for Piccione’s Unoaked Chardonnay indicates that the wine is described

 2   as “lighter than its creamy and buttery counterpart.”

 3          25.     Due to the popularity of buttery Chardonnays, many wine retailers offer an

 4   assortment of wines that fall into a “butter” or “buttery” category, as shown in the images below

 5   and in Exhibit C.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                    The Wine Group’s Fair Use of the Terms Butter and Buttery

19          26.     The Wine Group is the third largest wine producer by volume in the world. It sells

20   its wines under a number of venerated brands, including Concannon Vineyard, which is a

21   longstanding brand owned by The Wine Group; Glen Ellen Winery, a wine brand dating to the late

22   1800s; Almaden Vineyards, the first winery in California; and Benziger Family Winery, which

23   uses certified Biodynamic, organic and sustainable farming methods.

24          27.     The Wine Group has received more than 4,000 awards and accolades since 2010.

25   To highlight a few, The Wine Group’s FRANZIA brand is the No. 1 wine brand in the world; the

26   CUPCAKE brand is the No. 1 premium wine brand by volume; and the SEVEN DEADLY brand

27   has been awarded the No. 1 Zinfandel in the U.S.

28          28.     Like others in the wine industry, The Wine Group uses the terms “butter” and

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                            - 13 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 14 of 19


 1   “buttery” to connote the flavor, smell, and texture of its wine offered under its various brands.

 2          29.     For instance, The Wine Group uses the descriptive phrase “rich & buttery” to

 3   describe one of its Chardonnay blends offered under its FRANZIA brand (hereafter, “FRANZIA

 4   Chardonnay”). The flavor notes state that the “full body Chardonnay expresses aromas of butter,

 5   vanilla and ripe pear with a creamy mouthful.”

 6          30.     The Wine Group also intends to use the descriptive term “butter” on its KEYNOTE

 7   Chardonnay, as shown in the COLA below (hereafter, “KEYNOTE Chardonnay”). The label

 8   describes the wine as having “aromas of vanilla and caramel with decadent flavors of slow

 9   churned butter with a rich, satisfying finish.” Promotion of this KEYNOTE Chardonnay may

10   involve materials or advertisements that emphasize the butter, buttery or churned butter flavors.

11

12

13

14

15

16

17

18

19                JaM’s Wines and Its Trademark Registration for the BUTTER Mark

20          31.    JaM offers four wines called Butter, Jam, Toast, and Candy. Images of JaM’s wine

21   bottles are shown below.

22

23

24

25

26

27

28          32.    At least three of the four so-called brand names used by JaM refer to familiar terms

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                              - 14 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 15 of 19


 1   are used by the industry to describe characteristics of wine, as shown below. See

 2   http://winefolly.com/tutorial/wine-descriptions-chart-infographic/.

 3

 4

 5

 6

 7

 8

 9

10

11

12          33.    JaM uses its BUTTER mark on its Chardonnay. Consistent with the taste

13   descriptions of other buttery Chardonnays, JaM’s describes its BUTTER Chardonnay as “rich,

14   bold, and luscious” with a “lush creaminess” and a “long, vanilla finish” that “melts in your

15   mouth!” In fact, JaM itself has used the term “buttery” to describe its own Chardonnay wine.

16          34.    In April 2010, JaM filed an intent-to-use trademark application for the word mark

17   BUTTER for wine in International Class 33 (Ser. No. 85/011,243) and the BUTTER mark later

18   matured to registration (Reg. No. 3,999,253). On September 26, 2016, the USPTO recognized that

19   the registration for the BUTTER mark had become incontestable.

20                                        JaM’s Litigation Tactics

21          35.    Upon information and belief, JaM waited until its rights in the registered BUTTER

22   mark in commerce for wine became incontestable before attempting to police or prevent third-

23   party use of the term “butter” for wine. That is because the validity of an incontestable mark

24   cannot be attacked on descriptiveness grounds.

25          36.    Upon information and belief, JaM knew that, if it attempted to enforce its rights in

26   the registered BUTTER mark before it became incontestable, a third party would likely challenge

27   JaM’s trademark registration on descriptiveness grounds. To avoid the risk of having its

28   registration cancelled, JaM waited until its BUTTER mark became incontestable before starting to

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                              - 15 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 16 of 19


 1   police third-party use of “butter” for wine.

 2          37.      Long before JaM applied to register its mark, the terms “butter” and “buttery” had

 3   become ubiquitous for a category of Chardonnay and thus were used by many third parties.

 4          38.      Upon information and belief, JaM embarked on a litigation campaign to try to curb

 5   the growing number of third parties who were using the terms “butter,” “buttery,” or similar

 6   variations in trademarks. In the first half of 2017, JaM filed five federal trademark infringement

 7   actions that asserted rights in its BUTTER mark over third parties.

 8          39.      Upon information and belief, JaM used the lawsuits or a threat of lawsuit to bully

 9   defendants and other third parties to stop using or attempting to register the terms “butter” and/or

10   “buttery,” and – in order to resolve the lawsuits – even requiring them to transfer to JaM pending

11   federal trademark applications or registrations for BUTTER-formative marks before licensing

12   them back to their rightful owners.

13          40.      In April 2017, JaM filed a trademark infringement action against The Wine Group

14   arising out of The Wine Group’s use of the BUTTERKISSED mark for a Chardonnay wine

15   offered under its CUPCAKE VINEYARDS brand. The parties resolved the matter after litigating

16   the case for over a year.

17          41.      Less than one year later, JaM has filed a second lawsuit against The Wine Group,

18   asserting trademark infringement from The Wine Group’s descriptive use of the phrase “rich &

19   buttery” for Chardonnay offered under its FRANZIA brand.

20
                        FIRST COUNTERCLAIM FOR DECLARATORY RELIEF
21                                     28 U.S.C. § 2201
22         42.       The Wine Group realleges and incorporates by reference each of the foregoing

23   paragraphs contained these Counterclaims.

24         43.       JaM has alleged in this action and in other actions against The Wine Group and

25   third parties that it owns rights in the BUTTER mark and is the owner of the BUTTER

26   Registration.

27         44.       JaM has alleged in this action and in other actions against third parties that uses of

28   the term “butter” and/or “buttery” in connection with wine infringe JaM’s rights under federal and

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                - 16 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 17 of 19


 1   common law and constitute unfair competition under federal, state, and common law.

 2             45.   The Wine Group denies that it has infringed or unfairly competed, or that The Wine

 3   Group’s use or intended use of the terms “butter” or “buttery” otherwise violates JaM’s purported

 4   rights.

 5             46.   Instead, The Wine Group has used and intends to use the terms “butter” and

 6   “buttery” to describe characteristics of its wines under its FRANZIA and KEYNOTE brands and

 7   other brands, as well as to consider and propose using BUTTER-formative trademarks.

 8             47.   An actual, immediate, and justiciable controversy exists between the parties

 9   concerning The Wine Group’s use and intended use of the terms “butter” and “buttery” in

10   connection with wine and the scope of JaM’s rights in its BUTTER mark.

11             48.   The Wine Group has been and will continue to be damaged by the persistent

12   uncertainty created by JaM’s unpredictable reactions to The Wine Group’s non-infringing and/or

13   fair use of the terms “butter” and “buttery” or BUTTER-formative trademarks as evidenced by

14   JaM’s repeated accusations of wrongdoing against The Wine Group and third parties.

15             49.   The Wine Group thus seeks a declaratory judgment from this Court that The Wine

16   Group’s uses and intended uses of the terms “butter” and “buttery” in connection with its

17   FRANZIA Chardonnay and KEYNOTE Chardonnay are not likely to cause confusion as to the

18   source, affiliation, or sponsorship of The Wine Group’s wine with JaM or its products.

19             50.   The Wine Group seeks declaratory judgment from this Court that The Wine

20   Group’s uses and intended uses of the terms “butter” and “buttery” in connection with its

21   FRANZIA Chardonnay and KEYNOTE Chardonnay do not constitute trademark infringement or

22   dilution under the Lanham Act, California law, or common law.

23             51.   The Wine Group seeks declaratory judgment from this Court that the sale of its

24   FRANZIA Chardonnay and KEYNOTE Chardonnay wines does not and will not constitute unfair

25   competition under the Lanham Act, California law, or common law.

26             52.   The Wine Group seeks declaratory judgment from the Court that JaM has suffered

27   no, and will not suffer any, damages or loss of goodwill as a result of the sale of The Wine

28   Group’s FRANZIA Chardonnay and/or KEYNOTE Chardonnay.

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                             - 17 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 18 of 19


 1          53.     The Wine Group seeks declaratory judgment that JaM is not entitled to any

 2   injunctive relief or damages under 15 U.S.C. § 1125, California law, or common law.

 3      SECOND COUNTERCLAIM FOR EQUITABLE ORDERS AND RECTIFICATION
 4          54.     The Wine Group incorporates and realleges the foregoing paragraphs in these
 5   Counterclaims and the allegations stated in its Trademark Misuse Affirmative Defense.
 6          55.     To prevent the uncertainty and competitive harm that arises from JaM’s misuse of
 7   its trademark registration, The Wine Group seeks a declaratory judgment that the trademark
 8   register should be rectified to prevent JaM’s further trademark misuse, to prevent manipulation of
 9   the public record about whether “butter” is at most a commonly used descriptive term in any
10   trademarks, and to prevent further uncertainty about the ability of The Wine Group and other
11   competitors to use “butter” as part of a description or trademark for wines.
12          56.     To prevent JaM’s misuse, The rectification order should limit JaM’s rights to the
13   stylized version of its mark, and require JaM to relinquish any marks that it acquired as part of its
14   misuse or that are maintained through naked licenses rather than genuine commercial use.
15
                                          PRAYER FOR RELIEF
16          WHEREFORE, The Wine Group prays for judgment in its favor as follows:
17          1.      Declaring that The Wine Group’s uses and intended uses of the terms “butter” and
18   “buttery” for its FRANZIA Chardonnay and KEYNOTE Chardonnay do not constitute trademark
19   infringement, trademark dilution, or unfair competition under the Lanham Act, California law, or
20   common law;
21          2.      Declaring that JaM is not entitled to any injunctive relief with respect to The Wine
22   Group’s sale of its FRANZIA Chardonnay or KEYNOTE Chardonnay;
23          3.      Declaring that JaM has not suffered, and will not suffer, any harm or damages, and
24   thus is not entitled to any relief under the Lanham Act, California law, or common law;
25          4.      Either invalidating the registrations, or ordering that JaM reassign to the
26   “licensees” who actually own them any marks and registrations that are subject to naked licenses;
27          5.      Ordering rectification of the trademark register to reflect that JaM’s registration for
28   its BUTTER mark shall be revised to the stylized form of the mark as shown by JaM in its

     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                                - 18 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
      Case 4:19-cv-01878-HSG Document 12 Filed 05/24/19 Page 19 of 19


 1   Statements of Use, and only may be asserted in the mark’s stylized form;

 2          6.      Awarding The Wine Group its costs, expenses, and attorneys’ fees in this action;

 3   and

 4          7.      Awarding such other further relief to which The Wine Group may be entitled as a

 5   matter of law or equity, or that the Court deems to be just and proper.

 6

 7   DATED: May 24, 2019                   Respectfully submitted,
 8                                         KILPATRICK TOWNSEND & STOCKTON LLP
 9

10                                         By: /s/Gregory S. Gilchrist
                                               GREGORY S. GILCHRIST
11
                                           Attorneys for Defendant/Counterclaimant
12                                         The Wine Group LLC
13

14                                    DEMAND FOR JURY TRIAL
15          The Wine Group demands that this action be tried to a jury.
16   DATED: May 24, 2019                   Respectfully submitted,
17                                         KILPATRICK TOWNSEND & STOCKTON LLP
18

19                                         By: /s/Gregory S. Gilchrist
                                               GREGORY S. GILCHRIST
20
                                           Attorneys for Defendant/Counterclaimant
21                                         The Wine Group LLC
22

23

24

25

26

27

28
     71957046V.1
     THE WINE GROUP LLC’S ANSWER AND COUNTERCLAIMS                                           - 19 -
     CASE NO. CASE NO. 4:19-CV-01878-HSG
